DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed Sept. 24, 2021 has been entered. Claims 1-3 and 6-10 are pending. Claim 1 has been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ryota (JPH10313804 A; Dec. 2, 1998; made of record by applicant) in view of Maningat et al. (US 2006/0134295 A1; June 22, 2006).
Regarding claims 1-3 and 6, Ryota discloses a noddle mix and noodle including the noodle mix, wherein the noodle mix comprises a resistant starch, corresponding to applicant’s indigestible starch as Ryota discloses that a resistant starch is a hardly digested starch (Abstract), in an amount from 10 to 80 parts by weight with respect to 100 parts by weight flour and a modified starch in an amount from 5 to 80 parts by weight with respect to 100 parts by weight flour ([0027] in English Translation provided 
Therefore, Ryota teaches a noodle mix comprising 100 parts by weight cereal flour, plus 10 to 80 parts by weight resistant starch, plus 5 to 80 parts by weight modified starch, with the total parts by weight of the noodle mix ranging from 115 to 260 parts by weight. 
With respect to the percentage by mass of each component, Ryota teaches indigestible starch being in an amount from 9 wt% (10 parts indigestible starch to 115 total parts by weight) to 31 wt% (80 parts indigestible starch to 260 total parts by weight), while the claims require an amount of 40 to 58% by mass.
Ryota teaches that the modified starch is present in an amount from 4 wt% (5 parts modified starch to 115 total parts by weight) to 31 wt% (80 parts modified starch to 260 total parts by weight), thus overlapping the claimed range of 5 to 30% by mass. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
With respect to the amount of cereal flour, Ryota teaches that the cereal flour is present in an amount from 125 wt% or more (100 parts cereal flour to 10 to 80 parts by weight indigestible starch), while the instant claim requires 80% or less. 
While Ryota discloses a higher amount of cereal flour in the noodle mix than what is claimed and a lower amount of indigestible starch than what is claimed, Ryota recognizes the importance of balancing the amount of different starches, such as the flour, indigestible starch and modified starch, in the noodle mix to obtain a noodle having a suitable fiber content and texture ([0017]).

	It would have been obvious to vary the amount of cereal flour and indigestible starch with respect to the amount of other starches to result in a noodle mix having a desired nutrition and texture based upon what is taught by Ryota and further evidenced by Maningat. Maningat teaches that it is known in the art to have a noddle with different amounts of cereal flour (See Examples), and therefore varying the amount of cereal flour with respect to the indigestible starch to arrive at a noodle mix having a desired cereal flour content is merely an obvious variant over the prior art and routine experimentation that is well understood, routine and conventional in the art. 
	Additionally, varying the amount of indigestible starch from 31% as taught by Ryota to 40% as claimed is merely routine experimentation that is well understood, routine and conventional in the art. As Ryota teaches indigestible starch present in an amount of 31%, increasing the amount by 9% is an obvious variant over Ryota absent a showing that the claimed amount is critical or produces unexpected and new results over the prior art. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions 
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the amount of the cereal starch and indigestible starch in the noodle mix as Ryota clearly teaches the importance of balancing the amount of different starches, such as the flour, ingidestible starch and modified starch, in the noodle mix to obtain a noodle having a suitable fiber content and texture ([0017]) and Maningat teaches that it is known in the art to provide a noodle mix having the claimed amount of cereal flour based on the amount of indigestible starch (See examples). One of ordinary skill in the art can easily vary the amount of indigestible starch based upon what is taught by Ryota, such as the desired nutritional benefits, taste and texture of the noodle.
Ryota further teaches that the resistant, or indigestible starch, can be derived from corn and is therefore indigestible corn starch ([0018] and [0023]). Ryota additionally teaches that wheat starch and tapioca starch can be used as more than one starch can be used ([0018] and [0026]). 

	With respect to the protein content of the noodle mix, Ryota discloses that egg white, milk protein and soy protein can be added to the noodle mix ([0026]). It would have been obvious to one of ordinary skill in the art to vary the amount of egg white, milk protein, or soy protein that is added to the noodle mix. Adding a higher amount will give the mix a higher protein content and therefore, depending on the desired protein content of the noodle mix, varying the amount of protein ingredients is an obvious variant over the prior art. 
	Regarding claim 8, as stated above, Ryota discloses a noodle mix and a noodle made from the mix (See Examples).


Claim 7 and 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Ryota (JPH10313804 A; Dec. 2, 1998; made of record by applicant) and Maningat et al. (US 2006/0134295 A1; June 22, 2006) as applied to claims 1 and 8 above, and further evidenced by Webstaurant (Different Types of Pasta, Webstaurant Store. Retrieved from Internet URL: https://www.webstaurantstore.com/guide/692/types-of-pasta.html).
	Regarding claims 7 and 10, as stated above, Ryota discloses a noodle mix and a noodle made from the mix (See Examples). As a noodle is a type of pasta as 
Regarding claim 9, Ryota clearly teaches a noodle mix as described above. Ryota fails to specifically teach that the noodle has a concavity or a groove on the surface, however, there are many different types of noodles that are well known in the art, such as macaroni (e.g. having a concavity) or penne (e.g. having a groove) noodles as evidenced by Webstaurant. Therefore, it would have been obvious to one of ordinary skill in the art to use the noodle mix of Ryota to make any type of noodle, including macaroni and penne, depending on the targeted consumer, demand, and preference. 


Response to Arguments
	Applicant’s arguments have been fully considered but were not found persuasive for the same reasons as stated above regarding the Declaration. 
	Applicant argues that the prior art fails to teach the claimed amounts of ingredients for the noodle mix, wherein the instant invention requires a higher amount of indigestible starch than the prior art. 
This is not found persuasive. Ryota discloses a noddle mix and noodle including the noodle mix, wherein the noodle mix comprises a resistant starch in an amount from 10 to 80 parts by weight with respect to 100 parts by weight flour and a modified starch in an amount from 5 to 80 parts by weight with respect to 100 parts by weight flour ([0027] in English Translation provided by applicant).  Ryota teaches that the noodle mix comprises a cereal flour (e.g. wheat flour) ([0010], [0014], See Examples).

With respect to the percentage by mass of each component, Ryota teaches indigestible starch being in an amount from 9 wt% (10 parts indigestible starch to 115 total parts by weight) to 31 wt% (80 parts indigestible starch to 260 total parts by weight).
Ryota teaches that the modified starch is present in an amount from 4 wt% (5 parts modified starch to 115 total parts by weight) to 31 wt% (80 parts modified starch to 260 total parts by weight), thus overlapping the claimed range of 5 to 30% by mass. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
With respect to the amount of cereal flour, Ryota teaches that the cereal flour is present in an amount from 125 wt% or more (100 parts cereal flour to 10 to 80 parts by weight indigestible starch), while the instant claim requires 80% or less. 
While Ryota discloses a higher amount of cereal flour in the noodle mix than what is claimed and a lower amount of indigestible starch than what is claimed, Ryota recognizes the importance of balancing the amount of different starches, such as the flour, indigestible starch and modified starch, in the noodle mix to obtain a noodle having a suitable fiber content and texture ([0017]).
Further, Maningat teaches a noodle mix comprising both resistant starch (e.g. indigestible starch) and wheat flour (e.g. cereal flour) ([0010]-[0014], [0069]), [0073]). 
	It would have been obvious to vary the amount of cereal flour and indigestible starch with respect to the amount of other starches to result in a noodle mix having a desired nutrition and texture based upon what is taught by Ryota and further evidenced by Maningat. Maningat teaches that it is known in the art to have a noddle with different amounts of cereal flour (See Examples), and therefore varying the amount of cereal flour with respect to the indigestible starch to arrive at a noodle mix having a desired cereal flour content is merely an obvious variant over the prior art and routine experimentation that is well understood, routine and conventional in the art. 
	Additionally, varying the amount of indigestible starch from 31% as taught by Ryota to 40% as claimed is merely routine experimentation that is well understood, routine and conventional in the art. As Ryota teaches indigestible starch present in an amount of 31%, increasing the amount by 9% is an obvious variant over Ryota absent a showing that the claimed amount is critical or produces unexpected and new results over the prior art. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the amount of the cereal starch and indigestible starch in the noodle mix as Ryota clearly teaches the importance of balancing the amount of different starches, such as the flour, ingidestible starch and modified starch, in the noodle mix to obtain a noodle having a suitable fiber content and texture ([0017]) and Maningat teaches that it is known in the art to provide a noodle mix having the claimed amount of cereal flour based on the amount of indigestible starch (See examples). One of ordinary skill in the art can easily vary the amount of indigestible starch based upon what is taught by Ryota, such as the desired nutritional benefits, taste and texture of the noodle.
Applicant has presented experimental data to demonstrate the significance of the claimed amount of indigestible starch as compared to the prior art. Therefore, applicant has not provided data covering the breadth of the claimed range to show that the entire claimed range is critical or produced unexpected results over the prior art. 

	

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/STEPHANIE A COX/Primary Examiner, Art Unit 1791